IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

BARRY KEITH GORDON,                 NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-2019

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 4, 2017.

An appeal from the Circuit Court for Alachua County.
James M. Colaw, Judge.

Gilbert A. Schaffnit of Law Offices of Gilbert A. Schaffnit, Gainesville, for
Appellant.

Pamela Jo Bondi, Attorney General, and Robert Quentin Humphrey. Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, ROBERTS, and BILBREY, JJ., CONCUR.